Citation Nr: 0919100	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-37 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION


The Veteran had active service from January 1953 to December 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which, in pertinent part, denied service connection for 
bilateral hearing loss disability.  In May 2009, the Veteran 
submitted a Motion to Advance on the Docket.  In May 2009, 
the Board granted the Veteran's motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

Chronic bilateral hearing loss disability for VA purposes was 
not manifested during active service or for many years 
thereafter.  The Veteran's chronic bilateral sensorineural 
hearing loss disability has not been objectively shown to 
have originated during active service.  


CONCLUSION OF LAW

Chronic bilateral hearing loss disability was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a), 3.385 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claim for service connection, the Board observes 
that the VA issued a VCAA notice to the Veteran in April 2006 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The April 2006 VCAA notice was issued prior to the 
June 2006 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the Veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  



II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system including sensorineural hearing 
loss becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran's complete service treatment documentation is not 
of record.  The bulk of the records were apparently destroyed 
in the 1973 fire at the National Personnel Record Center.  
The existing service medical documentation makes no reference 
to chronic bilateral hearing loss disability.  
A February 2006 VA audiological evaluation notes that the 
Veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
65
65
LEFT
50
55
60
65
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
The Veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  

In a February 2006 written statement, the Veteran's wife 
reported that she had been married to the Veteran since 1955.  
She advanced that:

About 25 years ago, we were at the 
Hutchinson State Fair with another couple 
and took a free hearing test, [the 
Veteran] was told he needing (sic) to go 
have a professional test.  Many years 
later, he took a test by 3 different 
hearing exams and all indicated he 
need[ed] hearing aids.  

In an undated written statement received in March 2006, the 
Veteran advanced that he had significant noise exposure 
during active service including that associated with rifle 
and artillery training fire and work in the motor pool.  

A May 2006 Report of Contact (VA Form 119) notes that the 
Veteran denied having been treated for hearing loss 
disability during active service.  

At a September 2006 VA examination for compensation purposes, 
the Veteran complained of chronic hearing loss.  He presented 
a history of inservice noise exposure including that 
associated with howitzer and machine gun fire and trucks and 
post-service noise exposure associated with tractors and 
trucks.  On audiological evaluation, the Veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
65
65
LEFT
50
55
60
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The Veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  The examiner opined that:

Veteran reported exposure to howitzers, 
trucks, and machine guns while in the 
service.  He also reported exposure to 
trucks and tractors as a civilian.  It is 
not possible, 52 years after the service, 
to state whether or not military noise 
exposure caused/contributed to current 
hearing loss without resorting to mere 
speculation.  

In his November 2006 Appeal to the Board (VA Form 9), the 
Veteran advanced that while he was not treated for hearing 
loss disability during active service, he may have 
nevertheless had chronic hearing loss disability associated 
with his inservice noise exposure.  

In a December 2006 written statement, the accredited 
representative advanced that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) were applicable to the instant appeal.  
The Board notes that the Veteran did not participate in 
combat during active service.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002), which address 
combat-related claims, are not for application in the instant 
appeal.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  
Chronic hearing loss disability for VA purposes was not 
manifested during active service or for many years 
thereafter.  The Veteran's current chronic bilateral 
sensorineural hearing loss disability has not been shown to 
have originated during active service or as the result of his 
inservice noise exposure.  Indeed, the examiner at the 
September 2006 VA examination for compensation purposes 
stated that such an etiological relationship could not be 
advanced without resorting to mere speculation.  

The Veteran advances that his chronic bilateral sensorineural 
hearing loss disability was precipitated by his inservice 
noise exposure which included artillery and gun fire and 
truck engine noise.  The Veteran is competent to state that 
he was exposed to inservice noise.  However, based upon the 
record and analysis herein, the Board concludes that the 
Veteran's chronic bilateral sensorineural hearing loss 
disability is not related to active service.  The Veteran's 
claim is supported solely by his own written statements.  
Further, both the Veteran and his wife acknowledge that he 
initially was diagnosed with hearing loss disability decades 
after service.  Such evidence is insufficient to establish an 
etiological relationship between the Veteran's chronic 
bilateral sensorineural hearing loss disability and either 
his inservice noise exposure or active service in general.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that a preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for chronic bilateral hearing loss 
disability.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


